Citation Nr: 1827369	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  09-46 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial compensable rating for sinusitis.

2.  Entitlement an initial increased rating higher than 10 percent for gastroesophageal reflux disorder (GERD). 

3.  Entitlement an initial increased rating higher than 10 percent for fibromyalgia.

4.  Entitlement an initial increased rating higher than 70 percent for posttraumatic stress disorder (PTSD) with major depressive disorder.

5.  Entitlement to service connection for a cervical spine disability, to include as secondary to fibromyalgia.

6.  Entitlement to service connection for a lumbar spine disability, to include as secondary to fibromyalgia.

7.   Entitlement to a total disability rating based on individual unemployability (TDIU) prior to June 18, 2009.

8.  Entitlement to Dependents' Educational Assistance under 38 U.S.C. Chapter 35 (DEA) prior to June 18, 2009.


REPRESENTATION

Veteran represented by:  Attorney Kathy A. Lieberman


ATTORNEY FOR THE BOARD

N. Robinson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to April 1981.  These matters are before the Board of Veterans' Appeals (Board) on appeal from June 2009, November 2015, and December 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.
 
The Board has re-characterized the Veteran's earlier effective date claims as claims for entitlement to TDIU and DEA from March 25, 2007 (the date service connection became effective for the initial increased ratings claims on appeal) to June 17, 2009 (the day prior to the RO's grant of TDIU and DEA) because these claims are part and parcel of the increased rating claims on appeal.  Adjudication of these claims will encompass all effective date concerns.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for neck and back disabilities and entitlement initial increased ratings for GERD, PTSD, sinusitis, and fibromyalgia are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for the initial increased ratings claims on appeal became effective August 25, 2007.  From that date, the Veteran's service-connected PTSD with depression rendered her unable to obtain or maintain substantially gainful employment.  Eligibility for TDIU is supported by evidence showing that she has not worked during this period, and that she has significant functional limitations due to PTSD and depression as noted on the VA examination and treatment reports.  She is considered disabled by the Social Security Administration due to her service-connected psychiatric disabilities.

2.  The Veteran is totally and permanently disabled as a result of her service-connected disabilities as of August 25, 2007.


CONCLUSIONS OF LAW

1.  From August 25, 2007, TDIU is warranted.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2017).

2.  From August 25, 2007, DEA is warranted.  38 U.S.C. §§ 5110, 5113 (2012); 38 C.F.R. §§ 3.400, 3.807 (2017).

ORDER

From August 25, 2007, TDIU is granted subject to the laws and regulations governing the award of monetary benefits. 

From August 25, 2007, DEA is granted subject to the laws and regulations governing the award of monetary benefits. 


REMAND

The service connection claims are remanded because the negative nexus opinions do not contain adequate rationales.  The increased ratings claims are remanded for contemporaneous VA examinations.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any updated VA or adequately identified private treatment records related to the claims on appeal.  

2.  Then schedule the Veteran for an appropriate VA examination to assess the severity of her service-connected GERD, sinusitis, and fibromyalgia, and the nature and cause of her cervical and lumbar spine disabilities.  The claims folder and all pertinent medical records should be made available to the examiner for review.  All necessary diagnostic testing should be performed.  

For the cervical and lumbar spine disabilities:

Identify any disabilities current during the period on appeal, to include the noted cervical and lumbar spine STRAIN AND DEGENERATIVE DISC DISEASE.  Any needed diagnostic testing should be performed.  Based on the review of the claims file including any newly obtained evidence, interview, examination, and diagnostic testing, the examiner should provide opinions responding to the following: 

a) Is it at least as likely as not (a 50 percent or better probability) that any diagnosed disability was incurred during or is otherwise related to the Veteran's service?

b) Is it at least as likely as not (a 50 percent or better probability) that any diagnosed disability was CAUSED by the Veteran's service-connected fibromyalgia?

c) Is it at least as likely as not (a 50 percent or better probability) that any diagnosed disability was AGGRAVATED by the Veteran's service-connected fibromyalgia? (Aggravation means the disability increased in severity beyond its natural progression.)

In providing these opinions, the examiner must consider and reference the Veteran's STRs showing in-service neck and back pain and treatment and whether the Veteran's current symptoms have persisted since that time.  The examiner cannot improperly discount the Veteran's lay statements or mistakenly rely on an absence of medical evidence in the record to support his or her conclusions.  

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also request in a clarification being requested).  

The Board notes that this case has already been remanded because the prior opinions did not support the nexus statement with sufficiently detailed rationales, and requests the examiner to ensure that all opinions are accompanied by more detailed rationales than provided on prior examination reports.   

For GERD, sinusitis, and fibromyalgia:

Please describe all symptoms, and associated functional impairment, of the Veteran's service-connected GERD, sinusitis, and fibromyalgia.  The examiner is specifically directed to report and consider the Veteran's description of her symptoms and impairment.  All information needed for the pertinent rating criteria must be provided.

3.  Then, arrange for the Veteran to be examined by a psychiatrist or psychologist to determine the current severity of her service-connected PTSD with depression. Based on an examination, review of the record, and any tests or studies deemed necessary, the examiner should describe all findings and features associated with the Veteran's PTSD, to include all associated symptoms, as well as their frequency, severity, and duration.  The examiner must also indicate the degree of occupational and social impairment caused by the Veteran's PTSD.

4.  The AOJ should then readjudicate the claims on appeal.  If any remain denied, the AOJ should issue an appropriate supplemental statement of the case and give the Veteran and her attorney the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the remanded matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, this matter must be handled expeditiously.  38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

 
Department of Veterans Affairs


